Fourth Court of Appeals
                                San Antonio, Texas
                                      October 27, 2020

                                    No. 04-20-00351-CV

                  IN THE INTEREST OF T.E.C., ET AL CHILDREN,


                 From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-PA-01552
                       Honorable Angelica Jimenez, Judge Presiding


                                      ORDER
       Appellant Erika G. filed a motion to extend the time to file her brief by ten hours.
Appellant filed her brief contemporaneously with this motion. The motion is GRANTED.



                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of October, 2020.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ,
                                                  Clerk of Court